Case 1:19-cr-00850-JSR Document 199 Filed 04/19/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

¥.

[PROPOSED] ORDER
PARKER H. PETIT and

WILLIAM TAYLOR, 19 Cr. 850 (JSR)

Defendants.

 

 

JED S. RAKOFF, U.S.DLJ.

Defendant William Taylor is hereby permitted to file under seal his restitution brief in
this matter and exhibits thereto. Further, he shall electronically file a redacted version of those
materials.

SO ORDERED.

Dated: New York, NY SS. / QA CA

April (4 2021 JEWS RAKOFF, U.S.DA

 
